Shientag, J.
(dissenting in part). I dissent in part and vote to affirm without costs and without prejudice to the renewal of an application by the tenants on the basis of alleged diminution in services. Where, in connection with an application for increased rents, tenants interpose a claim of diminution of services, the commission should make a specific finding and ruling with respect to that claim. Only in that way is a reviewing court in a position to determine whether there is any substantial basis for the conclusion of the commission. Moreover, I am of the opinion that in passing on specific applications for increased rentals, the commission is acting in a quasi-judicial capacity. The record, however, indicates that an opportunity was afforded to the tenants to file objections to the application made by the landlord, to furnish evidence thereof and to request a hearing thereon. It may be advisable that a tenant’s rights in this respect should be expressed more clearly in the notice addressed to him by the commission. No hearing, of course, is required unless a substantial issue is raised by the objections.
Peck, P. J., Dore, Cohn and Callahan, JJ., concur in Per Curiam opinion; Shientag, J., dissents in part in opinion.
Order reversed and the determination of the commission reinstated, without costs.